Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered May 10, 1988, convicting him of sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends that the court committed reversible error in failing to charge the jury that it could consider endangering the welfare of a child as a lesser included offense of sodomy in the first degree. We disagree. In the absence of a request to submit a lesser included offense to the jury, a court’s failure to do so does not constitute error (see, CPL 300.50 [2]). A review of this record indicates that the defendant failed to request that endangering the welfare of a child be charged as a lesser included offense of sodomy in the first degree.The defendant’s further contention that the submission of an allegedly improper verdict sheet to the jury deprived him of a fair trial is not preserved for appellate review (see, CPL 470.05 [2]; People v Braithwaite, 154 AD2d 543; People v Weatherly, 144 AD2d 509). Moreover, reversal in the exercise of our interest of justice jurisdiction is not warranted under these circumstances. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.